Citation Nr: 0503804	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for osteoarthritis of the 
left ankle, bilateral shoulders, bilateral knees, bilateral 
hands, bilateral wrists, bilateral elbows, bilateral feet, 
bilateral hips, and lumbar spine.

Entitlement to a compensable rating for residuals of a 
fracture of the right second metatarsal.

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 to April 1983 
and from January 1985 to November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for osteoarthritis of the left ankle, 
bilateral shoulders, bilateral knees, bilateral hands, 
bilateral wrists, bilateral elbows, bilateral feet, bilateral 
hips, and lumbar spine.  In addition, the May 2002 decision 
continued a noncompensable rating for residuals of a fracture 
of the right second metatarsal and denied entitlement to 
TDIU.

The issue of entitlement to a compensable rating for 
residuals of a fracture of the right second metatarsal is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  As the issue of entitlement to TDIU is 
dependent on the outcome of such development, that issue is 
deferred pending further action on the increased rating 
issue.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for osteoarthritis of the 
left ankle, bilateral shoulders, bilateral knees, bilateral 
hands, bilateral wrists, bilateral elbows, bilateral feet, 
bilateral hips, and lumbar spine has been obtained, and the 
VA has satisfied the duty to notify the veteran of the law 
and regulations applicable to the claim, the evidence 
necessary to substantiate the claim, and what evidence was to 
be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that any 
current osteoarthritis of the veteran's left ankle, bilateral 
shoulders, bilateral knees, bilateral hands, bilateral 
wrists, bilateral elbows, bilateral feet, bilateral hips, and 
lumbar spine had its origins during service, or within one 
year of service.


CONCLUSION OF LAW

Osteoarthritis of the left ankle, bilateral shoulders, 
bilateral knees, bilateral hands, bilateral wrists, bilateral 
elbows, bilateral feet, bilateral hips, and lumbar spine was 
not incurred, directly or presumptively, in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the August 
2002 statement of the case (SOC), the October 2004 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in October 2001, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
during the pendency of this appeal.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
provided to the veteran in October 2001, before the May 2002 
RO decision that is the subject of this appeal.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the October 2001 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim. Specifically, in the 
letter, the RO stated, "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you."  In a May 2004 statement the veteran indicated that all 
his medical records had been submitted for consideration.  
Thus, the Board finds that in this case, each of the four 
content requirements of a VCAA notice has been fully 
satisfied, and that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  38 C.F.R. § 20.1102 (2004).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination, and the examination 
report includes an opinion regarding the cause of his 
disabilities.  All available relevant evidence identified by 
the veteran was obtained and considered.  The claims file 
contains his service medical records and his available post 
service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records indicate that the veteran reported 
having strained his back several months prior to enlistment 
on his September 1984 report of medical history.  The 
September 1984 enlistment examination report noted that an x-
ray of the lumbar spine was interpreted as showing an 
anomalous neural arch of the 5th lumbar vertebra and spina 
bifida occulta at L-5 with an acute lumbo-sacral angle.  The 
examiner noted that there were no disqualifying conditions 
and an orthopedic consult was requested.

An orthopedic consult, dated later in September 1984, noted 
that the veteran reported straining his back three months 
prior.  The veteran indicated that he had lost four weeks of 
work.  He denied current lumbar or back pain.  It was noted 
that the veteran had spina bifida occulta at L-5 with an 
acute lumbo-sacral angle.

A July 1985 service medical record reflected complaints of 
low back pain.  The veteran reported a history of pain.  The 
diagnosis was rule out muscle strain.

An August 1985 service medical record noted complaints of 
left shoulder pain.  A second August 1985 service medical 
record reflected a diagnosis of rotator cuff syndrome.  An x-
ray taken of the left shoulder was interpreted as showing a 
slight sclerosis along the superior margin of the humeral 
head in the internal rotation view.  The inferior rim of the 
glenoid region was not as well defined as usual.  It was 
noted that, if there was a history of previous dislocation of 
the shoulder, this might represent a Hill-Sach's deformity of 
the humeral head and possible injury to the inferior rim of 
the glenoid.

A December 1987 service medical record noted that the veteran 
complained of recurrent back pain, noting it began in 1982.  
The diagnosis was rule out cracked disc at L4-5.  A December 
1987 x-ray of the lumbar spine was interpreted as showing 
spina bifida occulta in the sacrum.  A slight scoliosis 
concave to the left was seen, which was noted to possibly be 
position.  The x-ray was noted to be otherwise normal.

A January 1990 x-ray of the lumbar spine was interpreted as 
showing a slight scoliosis with convexity to the right.  
Sacralization of both transverse processes was noted at L-5.  
Spina bifida was noted at L-5.  No other abnormalities were 
noted.

Service medical records reflect that the veteran was 
discharged due to a physical disability associated with the 
residuals of an inversion injury to his right ankle, for 
which the veteran was granted service connection in a January 
1991 rating decision.

The January 1991 rating decision denied service connection 
for spina bifida occulta, stating that the congenital 
condition predated service and was not aggravated therein.

A May 1991 private treatment note reflected that the veteran 
complained of experiencing pain in his ankle and wrist joints 
for the past 6 months.  The veteran also reported pain in his 
back.  The veteran reported he was discharged from the 
military due to unstable ankles.  The physician noted that an 
examination of the joints revealed good range of motion with 
no obvious deformities.  No swelling was noted in the joints.  
X-rays of the hands were done and the physician did not see 
any deformities or signs of arthritis.  The diagnosis was 
diffuse joint pain with a negative examination.  X-ray 
reports of May 1991 showed essentially negative hands and 
thoracic spine, and the report of a whole body scan in June 
1991 showed normal bone scan.

A June 1991 private treatment note reported that the veteran 
complained of pain in his joints and back.  He stated the 
pain began while mowing the lawn.  The mower turned over and 
pushed the veteran into a log and he struck his back.  The 
veteran stated he had experienced pain since that time.  The 
veteran reported that he had been treated for rheumatoid 
arthritis as a child.  He reported recurrent migratory joint 
pain from time to time as an adolescent and young adult.  He 
stated his arthritis in childhood mainly involved his right 
"pitching" arm.  He reported recurrent low back pain and 
being discharged from the military due to his right ankle.  
He also reported arthralgias of the wrist, knuckles and 
elbow.  The diagnosis was acute and chronic polyarthralgias.  
An addendum noted that x-rays of the thoracic spine and hands 
were negative and showed no cysts or other things that might 
be typical of rheumatoid arthritis.  The physician noted that 
an arthritis profile was done, which was completely normal.  
He indicated his belief that the veteran was dealing with a 
"strictly traumatic-related thing."

A July 1991 private treatment note reflected that the veteran 
reported an improvement in his pain.  The veteran indicated 
he was completely pain free as far has his back strain, upper 
back and shoulders.  The veteran noted that after a week of 
rest he had decided to pursue employment other than yard 
work, which was his current vocation.  The physician noted a 
diagnosis of probable chronic osteoarthritis.

An October 1992 private treatment note stated that the 
veteran was being seen for complaints of polyarthralgia.  The 
joints noted to be involved were the ankles, knees, hips, low 
back, shoulders, hands and fingers.  X-rays were noted to 
reveal "nothing impressive."  The diagnosis was 
polyarthralgia, etiology undetermined.

An October 1992 private x-ray report indicated that the left 
ankle joint appeared normal, although there was some left 
calcaneal spurring noted.  X-rays of the bilateral knees and 
hands were interpreted as showing well maintained joint 
spaces with alignment within normal limits.  An x-ray of the 
lumbosacral spine was interpreted as showing mild 
dextroscoliosis of the lumbar spine and spina bifida occulta 
in the 5th lumbar vertebral body.  There was a suggestion of 
a pars defect of the left lateral aspect of the 5th lumbar 
vertebral body.  The intervertebral disc spaces were within 
normal limits.

A January 1996 private physical therapy note reported that 
the veteran was status post right shoulder arthroscopic 
surgery.  The veteran had reported a six-month history of 
pain after a lifting injury.  A December 1996 private 
physical therapy note stated that the veteran was receiving 
physical therapy after right shoulder surgery.  The veteran 
reported he worked in construction and had injured his 
shoulder one-year prior.

A February 1998 private treatment note reported complaints of 
pain in the veteran's joints.  The veteran reported he was 
discharged from the military due to arthritis in his ankles 
and his knees.  The veteran indicated he had a "couple of 
injuries to his shoulders" and had surgery on both 
shoulders.  He reported achiness in his hands and feet.  The 
physician noted that the veteran had two or three different 
problems.  He stated that the veteran had carpal tunnel 
syndrome in both the right and left hands.  He also noted he 
thought the veteran had osteoarthritis of the knees, ankles 
and spine, which the physician believed was related to 
"aggressive physical activity over the ages."  He also 
noted that the veteran had polyarticular arthritis of unclear 
etiology, which could be inflammatory, thyroid, or sarcoid.  
X-rays at that time were interreted as showing osteoarthritis 
of the feet and hands

Private treatment notes dated from July 2000 through February 
2001 reflect treatment for complaints of right shoulder pain.  
The veteran was noted to have had arthroscopic surgeries of 
the right shoulder in 1995 and 1996.  The veteran reported a 
gradual onset of right shoulder pain.  The diagnosis was 
osteoarthritis of the right shoulder.

An August 2000 private treatment note reflected a diagnosis 
of osteoarthritis of the right shoulder.  The veteran was 
admitted for hemiarthroplasty of the right shoulder.  A large 
inferior osteophyte was found.

A July 2001 letter from the veteran's private rheumatologist 
noted that he had been treating the veteran since 1998.  He 
stated that the veteran had been hospitalized 10 years prior 
due to arthritis in the ankles.  He reported that he was 
discharged from service because of arthritis in his ankles 
and his knees.  The rheumatologist noted that the veteran 
also had some injures to his shoulders.  He noted that he 
referred the veteran to an orthopedist for shoulder 
replacement.  He went on to state that while the shoulders 
have been replaced, the veteran's knees have not.  He 
concluded by noting that the veteran had systemic 
osteoarthritis, which tended to cause difficulties with both 
upper and lower extremities and the back.

An August 2001 private treatment note indicated that the 
veteran was being seen for a general medical examination.  
The veteran reported a history of osteoarthritis with 
polyarthralgias on a chronic basis.  The physician noted that 
no secondary cause for the osteoarthritis had been 
identified.  He also indicated that the arthralgias were 
mostly large joint.  The diagnosis was chronic 
polyarthralgias, with no etiology noted.

A December 2001 private treatment note reflected that the 
veteran underwent arthroscopic surgery of the right shoulder 
due to continued complaints of pain.

A June 2002 letter from the veteran's private rheumatologist 
noted that he had been seeing the veteran since 1998.  He 
noted that the veteran had persistent difficulty with his 
joints over the previous 10 to 12 years.  The rheumatologist 
noted that x-rays and studies showed degenerative arthritis 
that was fairly diffuse in both the upper and lower 
extremities, as well as in the spine.  He stated that the x-
rays were of a disease process that had been going on for 
some time, not just two years.

The veteran's wife submitted a statement in May 2004.  She 
indicated that, since the discovery of osteoarthritis of the 
ankles in the military, the disease had progressed.  She 
stated that the veteran was in constant pain due to 
arthritis, and could work due to the weakness and pain in his 
joints.

A May 2004 VA examination report noted that the examiner 
reviewed the veteran's claims folder.  The examiner noted 
that the veteran appeared to have arthritis of the shoulder 
and knees.  He indicated that he was unsure of the cause.  
The examiner stated that he could not "find any specific 
complaints which relate this pain to his service activity nor 
do I believe it is related to his right ankle."  He also 
noted that the veteran's arthritis did not appear to be 
inflammatory in nature.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for arthritis, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for osteoarthritis of the left ankle, 
bilateral shoulders, bilateral knees, bilateral hands, 
bilateral wrists, bilateral elbows, bilateral feet, bilateral 
hips, and lumbar spine.  Initially, the Board notes that 
service connection is available to the veteran on either a 
direct or presumptive basis.

With regard to direct service connection, the Court has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board notes that evidence of record does not reflect 
findings of osteoarthritis in the left ankle, bilateral 
shoulders, bilateral knees, bilateral hands, bilateral 
wrists, bilateral elbows, bilateral feet, bilateral hips, and 
lumbar spine in service, and x-rays of various joints in 1991 
and 1992 did not demonstrate osteoarthritis of these joints.  
There is currently no x-ray evidence of record involving 
several of these joints; for example, the elbows and wrists.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding 
VA's interpretation of the provisions of 38 U.S.C.A. § 1110 
to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The May 2004 
VA examiner noted diagnoses of arthritis only in the 
shoulders and knees.  He went on to note that these diagnoses 
could not be related to either the veteran's period of 
service or his right ankle disorder.  The Board notes that 
the veteran's private rheumatologist, in a June 2002 letter, 
noted that the veteran's arthritis was fairly diffuse in both 
upper and lower extremities, as well as the spine, but he did 
not identify the specific upper and lower extremity joints 
involved.  And while the rheumatologist notes that such a 
disease process has been going on for many years, he did not 
offer an opinion that specifically relates the veteran's 
diagnosis of diffuse osteoarthritis to service.

The Board is aware that both the veteran and his wife 
maintain that his arthritis originated with his right ankle 
during service and has spread to his other joints since.  
However, as the record does not reflect that the veteran and 
his wife possess a recognized degree of medical knowledge, 
their assertions as to the existence, nature and etiology of 
the veteran's current diagnoses are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the right 
ankle disability is a residual of trauma to the ankle.  
Traumatic arthritis, in and of itself, is not a systemic 
disease process.  In the absence of medical evidence 
attributing the veteran's osteoarthritis in multiple joints 
to his period of active duty, service connection for such, on 
a direct basis, is denied.

The Board notes that private treatment notes from 1991, dated 
6 to 7 months after separation from service, are of record.  
Such records refer to a specific low back injury.  In 
addition, x-rays taken of the hands in May 1991 were 
completely normal.  The May 1991 private treatment note 
indicated that the veteran's arthritis profile was completely 
normal.  Moreover, an October 1992 private treatment note 
reflected that x-rays of the ankles, knees, hips, low back, 
shoulders, hands and fingers were noted to reveal "nothing 
impressive."  The Board finds that post service treatment 
records do not reveal arthritis in any of the claimed joints 
was manifest to a compensable degree within one year of 
service.  Accordingly, service connection for osteoarthritis 
of the left ankle, bilateral shoulders, bilateral knees, 
bilateral hands, bilateral wrists, bilateral elbows, 
bilateral feet, bilateral hips, and lumbar spine is denied on 
a presumptive basis.


ORDER

Entitlement to service connection for osteoarthritis of the 
left ankle, bilateral shoulders, bilateral knees, bilateral 
hands, bilateral wrists, bilateral elbows, bilateral feet, 
bilateral hips, and lumbar spine is denied.


REMAND

In November 2003 the Board remanded the claim for entitlement 
to a compensable rating for residuals of a fracture of the 
second right metatarsal to the RO for further development.  
It was noted at that time that October 1992 and April 2002 VA 
examination reports did not address the level of disability 
associated with the veteran's right foot disorder.  The 
November 2003 Board remand specifically requested a VA 
examination to evaluate such level of disability.  Though a 
VA examination was conducted in May 2004, the examination 
report failed to report on the level of disability associated 
with the veteran's service-connected residuals of a second 
right metatarsal fracture.  Since a remand by the Board 
confers on the appellant, as a matter of law, the right to VA 
compliance with the terms of the remand order, another remand 
is in order.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with the residuals of a 
fracture of the right second metatarsal.  
Any further indicated special studies 
should be conducted.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner for 
review.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion recorded in degrees of arc.  
Functional limitations due to symptoms of 
the service-connected disability should 
be thoroughly evaluated.

It is requested that the examiner provide 
an explicit response to the following 
question:

Do the service connected residuals of a 
fractured right second metatarsal cause 
objectively weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiner must so 
indicate.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


